Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to Group 1, classified in 706/15.
II. Claims 6-14, drawn to Group 2, classified in 706/15.
III. Claims 15-28, drawn to Group 3, classified in 706/15.
The inventions are independent or distinct, each from the other because:
Inventions 1-4 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed
Group 1 is directed towards mitigating undesired contributions, transferring portions of synaptic weight from lower significance to higher significance and transferring 
Group 2 is directed towards a process implemented in an artificial neural network periodically transferring a portion of the synaptic weight from a conductance-pair of lower significance to a conductance-pair of higher significance, such that the total synaptic weight remains substantially unchanged.
Group 3 is directed towards a process implemented in an artificial neural network (a) pausing training and measuring conductances across analog memory elements in the ANN network, and computing an original synaptic weight for each synapse by arithmetic contributions from two or more conductance pairs; (b) identifying at least one measured conductance in a given conductance pair whose absolute value is greater than its paired conductance by a predetermined amount; (c) reconfiguring the lower-significance conductance pairs to be substantially equal, corresponding to a zero joint contribution towards an overall synaptic weight, and reconfiguring one of the more-significant conductance pairs until said original synaptic weight value is obtained; and (d) inverting the polarity of the conductance-pair of lower significance for subsequent training operations.


A telephone call was made to Daniel Mitchell on 2/12/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/DAVID R VINCENT/Primary Examiner, Art Unit 2123